UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4541



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


WAYNE A. VANCE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:08-cr-00001-nkm-1)


Submitted:   September 16, 2008           Decided:   September 18, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Randy V. Cargill,
Assistant Federal Public Defender, Roanoke, Virginia, for
Appellant. Julia C. Dudley, Acting United States Attorney, Steven
R. Ramseyer, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wayne A. Vance appeals from the district court’s order

revoking his supervised release and sentencing him to twenty-four

months   imprisonment       after   finding   by     a   preponderance   of   the

evidence that Vance violated the terms of his supervised release by

committing domestic assault on his wife.                 Vance challenges the

revocation, contending that he was denied the right to confront the

witness against him in violation of the Fifth and Sixth Amendments

when, after his wife invoked the marital privilege, the court

admitted hearsay statements made by Vance’s wife concerning the

assault.     We affirm.

             In Crawford v. Washington, 541 U.S. 36 (2004), the

Supreme Court held that the Sixth Amendment’s Confrontation Clause

does   not   permit   the    introduction     of    out-of-court    testimonial

evidence unless the witness is unavailable and the defendant has

had a prior opportunity for cross-examination.                541 U.S. at 68.

Vance asserts that, under this ruling, he was entitled to confront

the witness against him at the revocation hearing.                 The Crawford

holding does not apply to supervised release revocations because

they are not “criminal prosecutions” under the Sixth Amendment.

See United States v. Kelley, 446 F.3d 688, 691-92 (7th Cir. 2006);

United States v. Rondeau, 430 F.3d 44, 47-48 (1st Cir. 2005).

             The district court’s decision to admit hearsay evidence

is reviewed for abuse of discretion.               See United States v. Mohr,


                                       2
318 F.3d 613, 618 (4th Cir. 2003).          Hearsay evidence must be

“demonstrably   reliable”   to   be   admissible.   United    States   v.

McCallum, 677 F.2d 1024, 1026 (4th Cir. 1982).       We have reviewed

the parties’ briefs and the materials submitted in the joint

appendix, particularly the transcript of the hearing.        We conclude

that the hearsay evidence was sufficiently reliable and therefore

the court did not abuse its discretion in admitting the evidence.

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                               AFFIRMED




                                      3